Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 1 of 18 PAGEID #: 87

     

wis Es ep ..
> bs " RICH. ik i
[x] Uys CLERA @ a
Fecad
B egisOcT fs 05 aes
Moorish National Republic Federal Government
Northwest Amexem/ Northwest Africa/ North America/ The NorthGate © JURT
Societas Republicae Ea Al Maurikanos EBL TEES BRIG
The True and De jure Al Moroccans (Americans} poche MBUS

The Aboriginal/ Indigeous Natural People of the Land

Kevin-Brian; Gunnell El
Executor, heir
C/o PO BOX 6004 2: 17 me 23
Columbus, Ohic 43216
Moorish American National
First party of interest

Injured party-Plaintiff

A flesh and blood man with a soul

KEVIN BRIAN GUNNELL 28 U.S, Code § 1333.
ENFAN'E-ESTATE- CORPORATION-SECURITY
Registered Trade Name
Post office box 6004
Columbus, Ohio 43216
Property and Fictitious-Entity

Vs

Robert G Montgomery dba

ROBERT G MONTGOMERY

Administrative clerk acting as

Probate Judge, FRANKLIN COUNTY

COLUMBUS, OHIO 43215

Governmental service corporation-Foreign Defendant.

RESPONSE TO SHOW CAUSE ORDER
Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 2 of 18 PAGEID #: 88

Notice: Ms. Jolson acting as Magistrate Judge is fraudulently using KEVIN BRIAN GUNNELL
EL, El Gunnell Kevin Brian appellation as the juristic person claiming plaintiff is preceding pro se,

only the juristic person can be pro se.

Notice: Plaintiff El Gunnell Kevin by record is the power of Attomey/Attorney-in-Fact and
pursuant to Ohio Revised Code ORC 1337.53 Claims and litigation, would be the way Plaintiff
E] Gunnell Kevin Brian is proceding. See Power of Attorney document attached with UCC
Financing Statement Amendment. Otherwise El Gunnell Kevin Brian is executor/ heir secure
party/ creditor the appellation in the way it is written on the document instead of writing the
appellation like Kevin Brian Gunnell El the appellation is hereby amended to appear on the
documents styled like it appear on the UCC 1 financial statement amendment as El Gunnell

Kevin Brian relating to the secure party/creditor.

On or about 10/10/2019 Plaintiff El Gunnell Kevin Brian Moorish American National as a
right under the universal declaration of human rights. Article 15 of the Universal Declaration of
Human Rights (UDHR) provides that “[e]veryone has the right to a nationality” and that “[nJo
one shall be arbitrarily deprived of his nationality nor denied the right to change his nationality.”

On or about 10/10/2019 Plaintiff El Gunnell Kevin Brian was sent via mail postal service
by office of the clerk United States District Court Southern District of Ohio, the mail was an
ORDER from Ms. Jolson acting as Magistrate Judge.

Ms, Jolson acting as Magistrate Judge already in violation from her opinion order making a
asserting that I El Gunnell Kevin Brian based allegations I El Gunnell Kevin had a right to retain
gold allegedly taking from the people. I see this played out many times before, misconstrue what
I stated so that the official can formulate a fraudulent decision based off how my statement was
misconstrued, The Pope exposed the fraud and deceit, the reason why he extinguished official’s

license.

Plaintiff El Gunnell Kevin never made such a claim that I El Gunnell Kevin had the right to
retain gold etc... from her order it appears to be a conflict of interest in favor of the official; she
showing fraud and deceit as asserted within the Pope’s civil Orders, the Pope civil orders on file

with this tribunal, the civil order on page two 2 last paragraph assert:
Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 3 of 18 PAGEID #: 89

“Such —foreign officials! include members of the American and British Bar Associations who

were licensed to act as privateers against the interests of the American States and the American
State Citizens from 1845 to 2013 in flagrant Breach of Trust. All such licenses are now
extinguished. Members of the Bar Associations are required to cease and desist assaults against
the American States and American State Citizens and shall be subject to arrest, confiscation, and
deportation otherwise.”

Ms. Jolson is a member of Columbus and Federal Bar Association she is already acting as
a privateer against the interests of an American National, a direct violation of the Pope’s civil

orders and canon laws.

Ms. Jolson is fraudulently trying to make the Injunction relief, be about a right to retain gold,
when clearly a blind man can see that the Injunction against Mr. Montgomery is his fraud and
deceit in his judgment entry about the Certificate of Termination ORC 2109.301 (B) (2) claiming

he lack subject matter jurisdiction to terminate the Estate- birth-certificate.

Ms. Jolson acting as a Magistrate Judge gave order to show good cause why this action
should remain as a miscellaneous action and why he Plaintiff Kevin Gunnell El should not be
charged the full civil filing fee of $ 400.

GOOD CAUSE SHOWN

28 U.S. Code § 1333.Admiralty, maritime and prize cases. The district courts shall
have original jurisdiction, exclusive of the courts of the States, of: (1) Any civil case of
admiralty or maritime jurisdiction, saving to suitors in all cases all other remedies to which
they are otherwise entitled. Etc. The 28 U.S Code § 1333 was asserted on the cover page.

3.2 Rights Suspension and corruption. See Ms. Jolson Order document, it appears to be
null and void.

The Pope’s laws are obligatory on this tribunal and per his the Pope’s orders he asserted:
“Ali those (E)states and ESTATES erroneously believed to represent the American States and
American State Citizens and which were conveyed by fraud and legal deceit to the United States
of America (minor) and more recently to the City-State of the United Nations, are re-venued
without exception to the geographically defined American States and the American State Citizens
where they shall remain in perpetuity as assets belonging to the rightful and lawful beneficiaries.

“All legal fiction entities however structured and named after the American States and

American State Citizens are returned to them and their control, free and clear of any debt,

promise, encumbrance or obligation alleged against them as a result of false claims made —in

their behalfl by officers of the United States of America, Inc. and the UNITED STATES, INC. or
by any foreign officials operating the United States of America (minor), or the United Nations City
State falsely claiming to —representl them or have jurisdiction over them.”

2
Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 4 of 18 PAGEID #: 90

Plaintiff El Gunnell Kevin Brian cause of action was filed by the clerk under the civil action
case # 2; 17-mc-23 because the affidavit contract judicial Notice and Proclamation of Nationality
was filed on May 1, 2017 with this tribunal and this case have everything to do with the cause of
action injunction filed against Mr. Montgomery in the Probate Court, all other Federal cases are
null and void ab initio per orders of Pope’s civil orders, this tribunal is to compel their rapid

understanding and cooperation.

The Judicial Notice and Proclamation of Nationality page two 2 first paragraph gives
adverse claim to my El Gunnell property bank note-birth Certificate, Estate KEVIN BRIAN
GUNNELL as mentioned in the document. See Ohio Revised Code (ORC) 1307.103 UCC 7-103
and ORC 1309.311., UCC 9-311.

Notwithstanding the Pope’s civil orders Plaintiff El] Gunnell Kevin Brian have on record,
secure transactions contracts with the Ohio Secretary of State File # OHO0161096702 document #
201225400191 and on file with county recorder. The Power of Attorney/Attorney-in-Fact,
indemnity bond, Hold Harmless and Indemnity Agreement are valid enforceable contracts as to
why Plaintiff El Gunnell Kevin Brian shall not be charged any filing fee of $ 400. There is special

Numbers ( Cusip and EIN ) on the indemnity bond see documents attached.

For the foregoing reasons E] Gunnell Kevin having giving this Tribunal due process and
opportunity to learn the facts and enforce the Pope’s civil orders, it’s been approximately six (6)
years since the Pope issued his civil orders to the Trust Management Organization, UNITED
STATES INC (minor) etc... in which to correct their operations from top to bottom and because
of the peoples lack of knowledge the fraud and deceit continues, it’s up to me to use the tools the
Pope have giving me so that I El Gunnell Kevin can enjoy my life, liberty and property as a free

man.

28 U.S. Code § 1746. (1) Unsworn declarations under penalty of per-jury
“I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct. Executed on 10/10/2019

‘focf
By ’ Cprimnell en
Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 5 of 18 PAGEID #: 91

Respectfully Submitted

El Gunnell Kevin

C/o Kevin Gunnell El Ex

PO Box 6004

Columbus, Ohio 43206- 9998

CERTIFICATE OF SERVICE

I certify a true copy of the Civil enforcement proceedings was sent to Robert G. Montgomery

at Franklin County probate court 373 south High Street 22" Floor Columbus, Ohio 43215-
6311 by via U.S Mail Postal Service on 10/11/2019 and a true copy was sent by via U.S. Mail
Postal Service to the United States District court clerk at 85 Marconi Blvd Room 121,
Columbus, Ohio 43215,

 

El Gunnell Kevin
Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 6 of 18 PAGEID #: 92

2BIULNG/

Filed at Ohio Secretary of State 8/2/2018.9:00 AM FILE#SR184346

 

UCC FINANCING STATEMENT AMENDMENT
FOLLOVV INSTRUCTIONS (front and back) CAREFULLY val ds’.
A. NAME & PHONE OF CONTACT AT FILER foptional] blo. +

Kevin Gunnell El 614-625-4832 wie
B. SEND ACKNOWLEDGMENT TO: (Name and Address) ~

 

 

I xevin Brian Gunnell El, KEVIN BRIAN GUNNELL “|
2928 Sunbury Ct N
Columbus, Ohio 43219

 

 

L I

. THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
Ja. INITIAL FINANCING STATEMENT FILE #

 

 

1b. This FINANCING STATEMENT AMENOMENT is
to be filed for recorded) in the
OH00161096702 REAL Eee RE ee. “
2

 

TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect ta security interest(s) ef the Secured Party authorizing thie Torminatian Statement,

 

3.

 

CONTINUATION: Effectiveness of the Financing Ststement identified above with respect to security interest(s) of the Secured Party authorizing this Continuation Stetement is
continued for the additional period previded by applicable law.

4, i | ASSIGNMENT (full or partial): Give name of assignee in item 7a or 7b and address of assignee in tam 7c; and also give narne of assignor in item 9.

5. AMENDMENT (PARTY INFORMATION): This Amendment affects L] Debtor or 7] MI Secured Party ef record. Cheek only one of these two boxes.
Also check ong of the following three boxes and provide appiopriate information in items 6 and/or 7.

CHANGE name and/oraddress: Pease referto the detailedinstuctions
in regandsta changingthaname/address ofa 7

6. CURRENT RECORD INFORMATION:

      

      

     

DELETE name: Give record name

ADDname: Complete item faor7b, andalso item 7e:
to be deleted in item 8a or Gb.

also comolete items 7e-7q (if

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ga, ORGANIZATIONS NAME
KEVIN BRIAN GUNNELL
OR a. INDIVIDUALS LAST NAME FiRst NAME MIDDLE NAME SUFFIX
a
7. CHANGED (NEW) OR ADDED INFORMATION:
7a, ORGANIZATIONS NAME
OR lp NDIVIDUALS LAST NAME FIRST NAME MIDDLE NAME SUFFIX
Gunnel EI Kevia Brian
Ye. MAILING ADDRESS ciry STATE [POSTAL COLE COUNTRY
te 149-9 Sunbury ch. Columbus Oh | [432147 USA
7d. SEEINS TRUCTIONS ADDLINFO RE | fe, TYPE OF ORGANIZATION 7£. JURISDICTION OF ORGANIZATION 7g. ORGANIZATIONAL ID #, any
; ORGANIZATION . : . .
Not Applicable DEBTOR | ESTATE/TRUST United States America Republic F wove

 

 

4. AMENDMENT (COLLATERAL CHANGE): check only one bax.

Deserive colateral [ ]deteré or ["] added, or give entie restated collateral description, or describe collaterai [_ Jassianed.

ALL PROPERTY BELONGS TO DEBTOR BELONGS TO SECURED PARTY
DEBTOR IS A TRANSMITTING UTILITY

DEBTOR IS A TRUST

SEE *A* PROPERTY LIST

 
  

   
 

FILED #29
DEC 13 2018

Co Ba

 

Fi

 

9. NAME oF SECURED PARTY oF RECORD AUTHORIZING THIS AMENDMENT (name of essignor. if this is an Assignment). If this is an Amendment authorzed by a Debter which
adds collateral or adds the authorizing Debter, or if this is a Termination authorized by a Debtor, check here a and enter same of DEBTOR authorizing this Arcendment.
{Ja. ORGANIZATION'S NAME

 

 

 

 

 

 

oR 94, INDIVIOUAL'S LAST NAME FIRS? NAME MIDDLE NAMES SUFFIX
Gunnell El Kevin Brian
nn
TO.GPTIONAL FILER REFERENCE DATA

POA UPDATE FINANCING STATEMENT TO BE RECORDED IN REAL ESATE RECORDS

FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV. OS/22/02)
Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 7 of 18 PAGEID #: 93

UCC FINANCING STATEMENT AMENDMENT ADDENDUM

FOLLOW INSTRUCTIONS
14. INITIAL FINANCING STATEMENT FILE NUMBER: Same as item 1a on Amendment form

OH00161096702
42, NAME OF PARTY AUTHORIZING THIS AMENDMENT: Same as item 9 on Amendment form
12a. ORGANIZATION'S NAME

 

 

 

 

12b. INDIVIDUAL'S SURNAME

Gunnell El

FIRST PERSONAL NAME
Kevin

ADDITIONAL NAME(S¥INITIAL(S}) SUFFIX
B THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

43. Name of DEBTOR on related financing statement (Name of a current Debtor of record required for indexing purpases only In some filing offices - sea Instruction item 13}: Provide only
ng Debtor name (13a or 13b} (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); see Instructions if name does not fit

 

 

 

 

 

 

 

13a. ORGANIZATION'S NAME
KEVIN BRIAN GUNNELL

1b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S}INITIAL(S} SUFFIX

 

OR

 

 

 

 

 

44. ADDITIONAL SPACE FOR ITEM § (Collateral):

 

15. This FINANCING STATEMENT AMENDMENT; 17. Description of real estate:

[] covers timbar ta be cut |_| covers as-axtracted collateral is fled as a fixture fling | ORC 1337.04 A power of attorney for the
16. Nam and adress ofa RECORD OWNES of real estate described in iter 17 conveyance,mortgage,or lease of an interest in real
property must be recoded in the county in office of the

county recorder of the county in which such property is
situated, previous to the recording of deed, mortgage,or
lease by virtue of such power of attorney. The POA and
property list must be updated by amendment to perfect
the initial filing.

 

 

18, MISCELLANEOUS:
Amend the filing to perfect the financing statement OH00161096702

International Association of Commercial Administrators (IACA}
FILING OFFICE COPY — UGC FINANCING STATEMENT AMENDMENT ADDENDUM (Form UCC3Ad) (Rev. 04/20/11}
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 8 of 18 PAGEID #: 94

Doc ID —> 201225400191

. ACKNOWLEDGMENT

corant of Exciuaive Power Of Aitorsey to Conduct Al Tax, Business and Legal Arsire of Grantor

POWER OF ATTORNEY

1) 1, KEVIN BRIAN GUNNELL, DEBTOR and GRANTOR, at, 2978 SUNBURY CT COLUMBUS, OHIC 43219 do
hereby appoine, Kevin Brian Guewnell, Secured Party Cradhor, snd Grantee, and attorney in fact, 102828 Sunbury ct
here appa, Kev oer ar (ZIG), Noo Domeste wahous the US, as my Prin aioe OO
Cola Oe eTmonage, and conduct af of my tax, business end ages ass, acts HSS, make purchases,
Coe a re act for ne hry ame and place, wihoutSritation on the powers naceasby 2 Sry

{A} To take possession of, hold, and manage my rea! estate and alt other property;

(B) To receive money or property paid or delivered to me from any source:

hare indviduaty or Jointly in any benk of other depoeRary, to cash bords, or certificates of deposits
nane incvidualy OF ONY ode documents my nae; to hae access fo, and t plies P50 fs eee
them from, any safety deposit box standing in my name individually, fo conduct bank

(Dp) To pay ry jut debts and eoqanses, inducing rasonailé expense incured by my try in fac Kein Svan
Ginmell in exerdsing this exchutive power of altomey.

(E) To retain any investments, invest, and to invest in stocks, bonds or other securities, ar in real estate or other
property,

(F} To que geoeral an special prenies or meacise rights of conversion of Fights WAN MAPS Ses tp
To Ge gat et eee oF secon wit, of Career them protective comenons of estaer Sees

join In any reorganization and pay assessments oF caited for in connection with shares oF
(G)} To sell, exchange. lease, give options, snd make conceming reel estate or other property for such
7 a esuck terme aa my aftocney in fact, Kavi Gian Gunnell may consider Praden

{H) ro tnorove or develop rl eta, to construc, ater, or repair building sructaes and sppartasre ss ot Oe
estate: to sete boundary Mines, oe cates and other rights with respect to real estate; 10 plant, culiveds,
Rea ar cn opr of pan bet, a en ey © NESS

(l) To provide for the use, maintenance, repair, securtty, or storage of my tangible property,

(3 ro purchase and maintain such pokes of neurence against leblity, fre, casuaty. or oer Heke as my Stary
in tact, Kavin Brian Gunnel, may consider prudent

ay The Secured Paty Cradtor, Kevin Brian Gunna, named herein and on. the Fam USES Teer cy
2) Te Se ty Ce WASHINGTON, br auaruod ty tow to act or and in con of 8 TE
BRIAN GUNNELL,KEVIN B GUNNELL KEVIN cr any derivative thereof. In addition, Kevin: Brinn: Cunne
Soe eset pro ryt conf a bons ap as of EWN SAN SS

‘OR.

4) Tha term “exciuaive’ shell be construed to mean thet while this power of storey 5X Tie in
s) The tar csv Shave rare, an) frok te capac Obata wh reper i same, THe Fo
Exclusive Power it trrevocable during the Katine of Kevin Brian Gunnell

Page 9
Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 9 of 18 PAGEID #: 95

Doc ID --> 201225400191

 

 

 

 

 

 

22
Executed and sealed by the voluntary act of my own bend, this } day of Sete mbel ,

This instrument was prepared by Kevin Brian Gunnell

Keven R&IAN GUNNEL
‘GUANELL, TOR

1 a eaponealty san vey
core and will Y i esecute, the herein
granted Power of Aitorney with Due Diligence.

 

ACKNOWLEDGEMENT OF NOTARY
State of OW ee
Caunty of Frankie }
vowsc k
On thea” day of Septeconlete: two thousand, twelve, before me, Deve ihe
personaly jan Gunnell, me or proved to me on tha basis of satisfactory
rvrcnnoe of Sere man ee n eotbed upon this instrument and acknowledged to

me that he wal execute the same in his authorized capacity, and by his signature on this instrument, Kevin Brian
Gunnell will execute on behalf of the GRANTOR.

SEA

My Commission Expires: f[9 1.01 Se

 

Page 10
Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 10 of 18 PAGEID #: 96

Doc ID -> 201225400191

 

 

 

INDEMNITY BOND

Know aii men by these presents, thist KEVIN BRIAN GUNNELL DEBTOR and INDEMNITOR, hereby sstabestes
this jademmnity Bond in baver of Kevin Brian Gunnetl, Secored Party and Indemnies, in the sum of present end flue
a eral volves up io the sum: of one hundred bilion Liniied States siiver dollars (100,000,000, 000.00) of 988 fre
iver or fat money at par value, for he payment of which bond DEBTOR hereby frnty binds its success, Tek

sdminitrators, DBAS, AKAs (dive, aca), and third-party assigns, joxly and severally. DEBTOR

‘This bond sho ba in force end affect as of the date thet X ia signed and accepted by the Parties, and provided that
Seauwres Party may cancel this bond and be refeved af further duty hereunder by delivering a thirty. (30) dey watten
nofice of cancellation to DEBTOR. No such cenceligtion affect the Kability incurred by or sccrued to Secured
Party pdor to the conclusion of said thirty- (30) day period. in Such event of notice of cancaation, end in the event
that the UNITED STATES rainsttutes kx constructive dem against the cofsteral, DEBTOR agrees to reissue the
rat netore the end of the thirty. (30) day perind for an amoust equal to or grester than the above value of the

i

 

LIEN

This agreement constitutes an International Commercial Lien on all property of DEBTOR, INDEMNITOR, on behalf
of, and for the benefit of, Secured Party, indemnitee, im the amount of one hundred bifion United States silver dollars
{$100,000,000,000.00) of .299 fine silver. This lien wil expire at the moment that Indemnites expires or when this
tien is satisfied by Indemnitee.

KEVIN BRTANGUNNEL] is Kerk: //2.,
KEVIN BRIAN GL DEMNTTOR Kevin Srian Gunrell,

Page 15
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 11 of 18 PAGEID #: 97

Doc ID ~> 201225400191

HOLD HARMLESS AND INDEMNITY AGREEMENT
NON-NEGOTIABLE BETWEEN THE PARTIES

PARTIES

DEBTOR: MEVIN BRIAN GUNNELL 2928 SUNBURY CT COLUMBUS, OHIO 42219

Creditor: Kevin Siian Gunnell
c/o2928 Sunbury ct
Columbus, Ohio republic near [43219}
Non-Domestic without tha US

DEBTOR's Social Security Account Nurrbs

AGREEMENT COCUMENT iN HAND SHOWS: "A
terra ased in addressing, greeting, caling out for, and

 

Karin Exes Gunnell Kevin B. Gunnell Kevin Gunnell, K Grian Gunnell, or KB Gunnell”

3. Creditor HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHOWS: "Means
4. Secured Party Creditor HOLD HARMLESS ANO INDEMNITY AGREEMENT DOCUMENT IN HAND
SHOWS: “Means Kevin Brian Gunnell and all variations of nat name.”

7 Ee teal, HOLD HARMLESS AND INDEMNITY AGREEMENT OOCUMENT IN HAND SHOWS 8
| eee ie an afiiical being, as contrasted with a natural person, such as @ corporation, considered
2s deriving is existence entirely from the lew."

Page 16
 

Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 12 of 18 PAGEID #: 98

Doc ID --> 201225400191

9, Sentient Living bein:
Settee nike Cradhor, Le Nevin Brian Guna . Baior, « thing breathing, Heal ane Knee, TO oe
Se od ftom an abated iogal construct sich as af artificial ently junkie person comperaion
partnership and association.”
HOLS 1 AGREEMENT 0 fT IN HAND
RR a KEVIN BRIAN GUNNELLKEVIN B GUNNELLKEVIN GUNNELLK BRIS
SELL. KOG.KS GUNNELL means KEVIN BRIAN GUNNELL Including, but not Sec w, ony, sua Oe
eee eee natives i the spofing of said name except Kavin Grian Gienel, Kevin B. Gunned. Kevin

14. ing | - HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT
11. bine bemeitioa Soa Sector Kevin Grian Gunnell, Ballo, a sandent fing being, as dirinxguished form
a arfficial legal construct, ans legis, i. a juristc pareon, created by contract of few."

12. Transmitting Usimty; HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND
2 Trae eR ering wilty meane a conduit, 0.2. the DESTOR, Le, KEVIN BRIAN GURNEE
Soe ius nok biked to, any and af variations and derWvasives in the speling of sat name excapt Kvn
Brian Gunnell Kein 6. Gontnell Karin Gu XK, Brian Gunnell , of 8 .Gunneil.*

13. U.c.c HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHOWS: *"U.C.C.

1. Non obatinety: HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAE Sees
1 No me means words enciently used in public and private instruments with itont of
proctading in advance “ony interpretation’ other then certain dactared objects, purposes

45. DEBTOR HOLD HARMLESS AND INDEMMITY AGREEMENT DOCUMENT IN HAND SHOWS:
{KEV BRIAN GUNNELL and KEVIN B GUNNEL snd KEVIN GUNNELL" BAILEE

18. Coadifor: HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHeiwS: Tones
Oran Gael cep DEBTOR soe, nose ma eo seen wh OSS VANS
as per +¢b}.”

defivery of personal i

property fora certain purposa under an expressed or impled-i- fact /

19. Safer HOLD HARMLESS AND INDEMNITY AGREEMENT DOCUMENT IN HAND SHOWS: “A Person
who delivers personal property ta another as a baiirent.”

Ti ‘The Undersigned Kevin Brian Gunnell ie Beneficiary (SFY) a8 Securad Party and hon Fong, Mon-Tax
Protestor, NOM-LIMITED STATES CORPORATE TITLE 28 U.S.C 2002 (18) CITIZEN, Non-
Curety. Non-Combalant American National Sovereign hereinalter “Creditor” and “Bao

Page 17
Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 13 of 18 PAGEID #: 99

United States of America
State of Ohio
Office of the Secretary of State

I, JON BUSTED, Secretary of State, do

hereby certify that I am the duly elected, qualified and acting Secretary of State of the State of

Ohio, and I further certify that

RICHARD W. NAGEL

is the elected, qualified and acting Clerk of the United States Southern District Court, Franklin County,

Ohio, and that he is the legal custodian of such records as the attached document. He is the proper officer

to make said attestation, which is in due form and his official acts are entitled to full faith and credit.

This certification certifies only the authenticity of the signature of the official who signed the

document, the capacity in which that official acted, and where appropriate, the identity of the seal or

stamp, which the document bears. This certification does not imply that the contents of the

document(s) are correct, nor that they have the approval of this office.

   

SEC4000 (Rev. 11)”

IN TESTIMONY WHEREOEF, I have hereunto

subscribed my name and affixed the official
29th

Seal of the Secretary of State of Ohio, at

August, | 2017.
Columbus, Ohio, this day of

Hated

Jon Husted
Secretary of State

C072099
Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 14 of 18 PAGEID #: 100

   

Sea ae er aa a a a ee rere ie SS Se =

   
   

LER

RICHARD: # HAL 5

LERH OF 27. 3 :
i ve . = a x c. 2 aH
2 Notice by: #>l9me Bs ZIT HAY -1 PM 2:0} :
Kevin Brian Gonnell Fl 15, DISTET poe: z

2 Clo 2928 Sunbury Comt Nosth SOUTHERN (ist eg i
& Columbus, Obio state, near [43219] LAST. DIV. COLIMRNS ‘
3 Zip exempt/ Nonresident/ Non-Domestic/ Republic; os :
= Without the U.S. by order of lex domicrliz i
, (Al Moroc/ Amexem/ Washitaw Territory & Empire) :
z John Kasich, Governor of Ohio or the holder of the seat, 4
j Riffe Center, 30" Floor ??South High Street, §
: Columbus, OH 43215-3555; Via Ceatified Mail }
No.: 4235 8340 9008 2996 e275. z

with refum receipt §

   

judicial .\ votice and roclamation of J ty

LoS. wep L. caw A. am M. asta “Vjeorish Ajmerieeas - , Horthwest Amerm

   

Jo All Elected United States Republic Officials and Public Servanis of Federal, State, City, and ;

2 Municipal Governments, Personnel and Corporate Entities: Concerning the Constitution and all Statutory 2
: and Civil Law Cedles of the Land, etc., Know All Men by These Presents:

OUP eS ER a db,

we oa de hs TAN

WUpon my inherited Nobility, and upon my Private Aboriginal / Indigenous, Proper Person Stats and
® Commercial Liability, i eye Briss Granei Ei, have chosen this new name as my connection to my {
? Aboriginal indigenous Mirerish/Moorish Ancestors; bemg duly Affirmed under Consanguine Unity; pledge my § 2
: 2 National, Political, and Spiritmal Allegiance to my Moabite / Moorish Nation - being the archaic Aboriginals / x
3 5 Indigenes of Amexem (the Americas); standing squarely affinned upon my Oath to the ‘Five Poits of Light’ - 2
# Love, Trath, Peace, Freedom, and Fastice; do squarely Affi to tell the much, the whole truth, and nothing but the £
2 wath; and having knowledge and fimly - established belief upon the historical, lawful, and adjudicated Facts 3 :
Es ; contained herein. Being competent (In My Own Proper Person) to Attest to this Affidavit upon which I place my 3
£ Signature; Whereas, I State, Proclaim, and Declare the followms to be true, correct, cerfam, compleis, not |
2 misleading, supreme, and not intended io be presented for any misrepresented, ‘colored’ or improper use or ?

£ purpose, to wit:

a ap ee ay i a ter pala ne SM es et

AE ba Or Ghana ere

Ghat 1, Zecn Srisr Garoneli Hl, Am a Noble of the Al Moroccan Empize (North America) In Propeia 7
Persona (my own proper self); being Moorish American - a Descendant of the Ancient Moabites / Moors. by £
Birthright, Freehold, Primogeniture and Inheritance; being Aboriginal and Indigenous to the Land /s (Amexem / 2

aa ed pad“ tact

5 Americas) Texitorium of my Ancient Moabite / Moorish Fore-Mothers and Fore-Fathers - to wit Z
Fhe Al Moroccan (American) Continents - are the Lands of the Mears; being North America, South America; !
: Central America; including the adjoining Islands (Americana / Ameru / Al Moroc). I have, acknowledge, claim {

f and possess by said Inheritance and Primogenitare, the Freehold Status thereto; all Unalienable and Substantive {
ights, fo Be, to Enjoy. and to Act, distinct in my Aboriginal Customs and Culture; and determming my own 2

{ political, social, andi economic staims of the State. Turning my heart and mind back to my Ancient Mothers and {

 

MEN TNR FP EE eae TS
Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 15 of 18 PAGEID #: 101

 

House af Representatives

COMMONWEALTH OF PENNSYLVANIA
HARRISBURG

FROM: PA House of Representatives
Right-to-Know Office

SUBJECT: PA Right-to-Know Law Request for House Resolution 75 of 1933

Dear Requester,

This memo is applicable to PA Right-to-Know Law requests for PA House Resolution 75 of: -
1933. Please find attached to this memo a self-authenticated copy of HR’‘75 of 1933. Also -
attached, please find copies of the corresponding House Journal pages from May 4, 1933 (the. 4

date HR 75 was passed in the House).
Position on Statement of Certification Sees oye ena

According to Pennsylvania Rule of Evidence 902(5): “Extrinsic evidence: of authensetty: ase 'iyove

a condition precedent to admissibility is not required with respect to the following.” «ac rece. |

(5) “Official Publications. Books, pamphiets, or other publications: fp Wa sba pete
purporting to be issued by public authori ob ne Pio peep ue Ae

This means that official publications, such as House Resolutions, issued by public... .
authority, such as the PA House of Representatives, are self-authenticating. Therefore, n no °

statement of certification is necessary for this document in order to use it in an official
capacity.

@® PRINTED ON REGYCLEG PAPER,
Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 16 of 18 PAGEID #: 102

4342 | JOURNAL OF THM.
THURSDAY, May 4, 1933 St eth Be

The Hlonse of, Representatives met, at cE 00: ooo av M.

   
 

 

- beaker (@rovee Ge Talbot): in ‘the chair. a et o
The: Chaplain, Rey. George F. Gomer offered p prays:

“The Tournal ot . Tharedey, May 4; 1988 wal = perly © read.

betitions to: ,e0) et
peal ised.

 
 

   

“pie. receiving. reports: of. saiiai teen, “Reporte! from ‘comin ties
ae aso be! received ” immediately: before * ‘or: “after a Tecéss OF “beki One:
adjournment. ° (ab Halle PER OES from committee, shall be ree for
the first, time). - poy earerens® ot PS) os

4. " Resolutions :

A: House and orienta icesolation’ sertainatiii’ Mm. ths Howse.
other. than those 6 discharge’. committee from consideration. Oy
bills and fixing special orders of business. - de au ee

 

- B. Resolution ‘recalling bills from the Governor aa ‘the , Sen :
ate, and resohitions: tetiirning bills to the Governor. are privileged. =

5. “Motions to recommit (this snotion may dso ‘be made when 8 i
bill is Feached in its regular order). ’ pee

6. Motions to reconsider privileged: at any sei .,
7. Bills on second reading.
8. Bills on final passage recalled from the Ghavverstbe.

9. Bills on final passage (bills on the final passage postponed
calendar may be called up under this order of business).

10. Bills on third reading (bills on the third reading or final pas-

‘(sfeh adi hate a
aes ey eS ee

   
   
  
   
 
   
  
 
 
     
  
  
  
  

neo

 

“Wey We

“ithe ge

|. Pitfiicatic
~ read a8 Be

To the H
* oF P
T have

signed &

ealling £
the purr

Accore
: D #: 103
Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 17 of 18 PAGEI

 

A nw ME Sy oe
_ = a

r 4, May 4.] HOUSE OF REPRESENTATIVES 4367
the

Mx. Peters moved that the vote by which Resolution No. 80 passed
i the House be reconsidered, -
7. - ie a i i

Mr. Porrést seconded the’ motion.
ee Mr. Peters moved: that this resolution be laid upon the table.
The aidtion “ty agreed to. ~ |
. Mr. Witkin called up resolution No. 75.
The resolution was dead as follows: wed

In the House of Representatives, April 17, ‘1938,

,_ Many sons and daughters of that. proud and ‘handsoni¢ race which
inspired. the architecture of Northern Afries and ¢arried: into Spain
the: influence ‘of its artistic temperament have ‘become citizens of this
it thé City ‘of -P
: Sociéty ‘made'up of Modis’ who have foun:
“lest Yor a home and’of the children of ¢
“from ‘the ‘plains of Mordédo. °°

    
 
  
  
 
   
 

    

This. Society -has ‘done much ¢
: By" the se le Of those “pri Aeipl ie

        
    

  
 

      
 
  

 

 Wilich ate’ used"'in decordanes. withthe doctrines
ho which” they are adherents’ therefore be it: Hiatiee si sages
“. ‘Resolved, That this House commends the Moorish: A mérican’ Society
Of Philadelphia for the: efficient service ‘it “lias tendered ‘the’ Nation

:" En Britiging about 8 Speady:'and thorough Americanization of these
_ fornier Moors and that in “accordatice’ with the fullest right of te

WE the Hotse adopt the resolution?
Tt was adopted.

- > Mr. Root offered the: following resolution which was twice read,
at -‘¢onsidered and adopted. .

 

ee

 

eee
Case: 2:17-mc-00023-ALM-KAJ Doc #: 5 Filed: 10/15/19 Page: 18 of 18 PAGEID #: 104

1933 - LEGISLATIVE JOURNAL - HOUSE - PAGE 5758
RESOLUTION No. 75

Mr. WITKIN, Mr. Speaker, | desire at this time to call up Resolution No. 75,
Printer's No. 1034,

The Resolution was read by the Clerk as follows:

In the House of-Representatives, April 17, 1933. Many sons and daughters of
that proud and handsome race which inspired the architecture of Northem Af-
tica and carried

Into Spain the influence of its artistic temperaments have become citizens of
this Nation.

In the City of Philadelphia there exists a Moorish-American Society made up of
Moors who have found here the end of their quest for a home and of the chil-
dren of those who joumeyed here from the plains of Morocco.

This Society has done much to bring about a thorough absorption by these
people of those principles which are necessary to make them good American
citizens. These Moorish-Americans have since being here missed the use of
the titles and name annexations that were so familiar at home and which are
used in accordance with the doctrines of the religious falth to which they are ad-

herents therefore be it, Resolved That this House commends the Moorish-
American Society of Philadelphia for the efficient service it has rendered the
Nation in bringing about a speedy and thorough Americanization of these for-
mer Moors and that in accordance with the fullest right of religious independ-
ence guaranteed every citizen we recognize also the right of thase people to
use the name affixes El or All or Bey or any other prefix or suffix to which they
have heretofore been accustomed to use or which they may hereafter acquire
the right to use.

On the question, Will the House Adopt the resolution?
It was Adopted May 4,1933

 
